 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Grocers Supply Company,Inc.andLamarEvans,andTeamsters,General Drivers,Ware-housemen and Helpers Local Union No. 968, af-filiatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO. Cases 23-CA-10781, 23-CA-10792, 23-CA-10828, and 23-CA-10842May 31, 1989DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn May 6, 1988, Administrative Law JudgeRichard J. Linton issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions only to the extent consistent with thisDecision and Order.1.The judge appliedTexaco, Inc.,285NLRB241 (1987), by way of analogy, to find that the Re-spondent violated Section 8(a)(3) and (1) by failingto reinstate four employees, on medical leave whenthe strike began, on their releases by their doctorsto return to work. For the following reasons, weagree that this case is analogous toTexacoand thatthe Respondent has violated the Act as alleged bythe General Counsel.InTexaco,theBoard held that the questionwhether an employer violates Section 8(a)(3) or (1)by refusing to continue benefit payments to a dis-abled employee on commencement of a strike willbe resolved by application of theGreat Dane2testfor alleged unlawful conduct. Thus, the GeneralCounsel bears the prima facie burden of provingsome adverse effect of the benefit denial on em-ployee rights. This burden can be met by showingthat the benefit was accrued and was withheld onthe apparent basis of a strike. The finding of an ac-crued benefit is critical to theTexacoanalysis be-cause ina strike situation an employer is not re-quired to finance striking employees. Hence, anemployer may lawfully refuse to pay wages orotherexpenseslinked to the continuing perform-1The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products, 91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2NLRB v. Great Dane Trailers,388 U S 26 (1967)ance of services to employees who withhold theirservices.3 On the other hand, an employer may notlawfully withhold an accrued benefit in such a situ-ation because that benefit has already been earnedthrough the past performance of services.In the case at bar, we find that the undisputedfacts indicate that the denial of reinstatement to theemployees on medical leave once they receivedtheir doctors' releases to return to workisanalo-gous to the denial of an accrued benefit. Thus, theUnion's business representative, John B. Daigle,testified that, in his several years of representingthe unit employees at the Respondent's facility, em-ployees on medical leave were allowed before theDecember 1986 strike to return to work immediate-ly on being released by their doctors and, despitehis grievance-handling duties, he knew of no prob-lemswith such employees returning to work.Along the samelines,Ed Fox, the Respondent's di-rector of operations for the last 4 years, testified,on cross-examination, that to his knowledge, beforethe December 1986 strike, the Respondent did nothave a practice of hiring permanent replacementsfor employees on medical leave. No evidence con-cerning any provisions in the collective-bargainingagreement or any benefit plan was adduced on thisissue, so this testimony on the Respondent's pastpractice stands unrebutted.The evidence thusshows that an employee on medical leave hadearned by his past labor a right to retain his joband to be immediately reinstated to it on submis-sion of his doctor's release with no further condi-tion. In this instance, right to recall of an employeeon medical leave is of the same nature as an ac-crued benefit.4 The judge properly found that thereinstatement of the employees on medical leavewas denied because unit employees had gone onstrike.This finding completes theTexacoanalogyand shows that the General Counsel has made outa prima facie case.We furtheragreewith the judge's conclusionthat the Respondent failed to meet its burden ofshowing a legitimate and substantial business justifi-cation for denying reinstatement. The Respondent'sprincipal argument on this issue is that it had a fun-damental right to hire permanent replacementsduring the strike under the rationale ofNLRB it.Mackay Radio & Telegraph,304 U.S. 333 (1938);3 Thus, if the four employees had been given medical releases to returnto work before the strike ended and had failed to return, the Respondentwould have been entirely within its rights in filling their jobs with perma-nent replacements as it did in the case of the other strikers4 Cf, e g, AmocoOilCo, 287 NLRB 1168 (1988),Amoco Oil Co.,285NLRB 918 (1987) (in which employees were found not entitled to disabil-ity payments because one of the requirements under the disability planand past practice was that the employees be otherwise scheduled towork, not present in the lockout situations there involved)294 NLRB No. 31 GROCERS SUPPLY COthat it did in fact hire permanent replacements foreveryposition and had to do so to avoid irreversibledamage; that it offered permanent employment tothe replacement employees before any of the discri-minatees returned to work; and that, therefore,there were no available positions for the discrimin-atees.The central flaw in this argument is that itassumes the four employees on medical leave arestrikers.Thus,Mackay Radioholds that, in an eco-nomic stri ke, an employer may lawfully replacestriking employees and is not bound to dischargethose hired to fill the place ofstrikerswhen thestrikers offer to return to work.Mackay Radio,therefore, cannot be cited as support for perma-nently replacing employees on medical leave. Asdiscussed above, the Respondent had never previ-ously permanently replaced employees on medicalleave and thus had a practice of according them aright to retain their job. That right, like an accruedbenefit, is not affected by a strike and by denying iton the apparent basis of a strike, the Respondentviolated the Act.52.The complaint further alleged and the judgefound that the Respondent violated Section 8(a)(3)and (1) by constructively discharging one of theabove-mentioned discriminatees, employee LamarEvans, on June 18, 1987. The Respondent contendsthat Evans voluntarily resigned on that date.Wefind merit in the Respondent's contention.The judge properly found that on March 9, 1987,the Respondent unlawfully denied reinstatement toEvans when he attempted to return from medicalleave;On June 18, 1987, Evans resigned. Accord-ing to the undisputed testimony of Ida Evans, theRespondent's employment secretary and the solewitness on this issue on June 18, employee Evans"requested his termination to obtain his pensionmoney. . . . He didn't tell me he needed thatmoney so he could live. He said he wanted toresign and he would get his pension money." IdaEvans also identified' a resignation form of thatsame date signed by Evans which stated "I herebystate that I have requested my resignation as anemployee of this company for personal reasonsonly."The judge reasoned from these facts that, hadthe Respondent reinstated Evans in late Februaryor early March as it was obligated to do,"there isno evidence to suggest Evans would have needed5We further agree with the judge's finding that the Union did notwaive the employee's right to recall by including them in its recall agree-ment with the Respondent In so doing,however,we disagree with hisconclusion that the issue was not fully litigated Thus,as the judge point-ed out, some evidence was presented on this issue and it was the Re-spondent which did not pursue the matter once counsel for the GeneralCounsel objected On the objection,the Respondent's counsel elected notto pursue the issue439to resign to withdraw his pension contributions."The judge concluded that although the situation isnot free from doubt, the Respondent, as the wrong-doer, must bear the risk of the doubt. Accordingly,the judge found that by causing Evans to resign onJune 18, the Respondent unlawfully constructivelydischarged him.He, therefore, ordered the Re-spondent to offer Evans reinstatement, despite hisJune 18 resignation,and to pay him backpay, withinterest,fromMarch 9. We disagree with thejudge's analysis.The type of constructive discharge alleged hereoccurs when an employee quits because an employ-er has deliberately made working conditions un-bearable.6 Two elements must be proven to estab-lish a constructive discharge:First, the burdens imposed upon the employeemust cause, and be intended to cause,a changeinhisworking conditions so difficult or un-pleasant as to force him to resign. Second, itmust be shown that those burdens were im-posed because of the employee's union activi-ties.7The facts presently before us fail to prove thefirst element. Evans did not testify and the undis-puted facts above indicate that Evans did not ex-press any kind of economic urgency as the motiveforhisresignationor request for hispensionfunds.8Were we to find a constructive dischargehere,we would establish the untenable position off nding a constructive discharge in every case inwhich an employee who had been unlawfully re-fused reinstatement decided to resign before beingoffered reinstatement.9Accordingly,we dismiss8 Algreco Sportswear go, 271NLRB 499, 500 (1984), citingKellerMfgCo,237 NLRB 712 (1978) CompareWhite-Evans Service Co,285 NLRB81 (1987)7 Id citingCrystalPrincetonRefining Co,222NLRB 1068, 1069(1976)8 E g,EDP Medical Computer Systems,284 NLRB 1232, 1233 (1979),Algreco Sportswear Co,supra (in which cases, the Board specified that themere existence of discrimination is not sufficient to warrant considerationof abandonment of employmeit as a constructive discharge)8 Chairman Stephens and Member Cracraft disagree with Member Jo-hansen's analysis of this issueAlthough adiscriminateemay prove thatearlier discrimination has forced him to resign a job, as in those casescited Eby our colleague, such is not the case here As described above,Evans did not testifyThe Respondent's employment secretary, IdaEvans, who was the only witness on this issue,testified that when Evansstated he wanted to resign and get his pension money, he referred to noeconomicconditions underlying this requestIn contrast,the cases cited by our dissenting colleague contain evi-dence linking the respondent's earlier discrimmatee's resignation with therespondent'sThus, inBig Sky Sheet Metal Co,266 NLRB 21 (1983), em-ployeeMineer testified to his economic situation resulting from his dis-criminatory layoff that prompted him to collect his share of the profit-sharing fund Similarly, in CK Smith & Co,227 NLRB 1061, 1075(1977), employee "Wadowski found it necessary in order to secure otheremployment to resign " Absent similar evidence connecting Evans' resig-nation here with the Respondent's discriminatory action against him, weContinued 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe allegation that the Respondent constructivelydischarged Evans in violation of Section 8(a)(3)and (1) of theAct.Wehave revised the order notto require reinstatement and to limit the backpay tothe period from March 9,when reinstatement wasunlawfully denied,to June 18,1987,when Evansvoluntarily resigned.' 0ORDER3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,The Grocers Supply Company, Inc.,Houston, Texas, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1.Substitute the following for paragraph 2(a)."(a)Offer Joseph Grant Sr., Freddie C. High-tower, and Lee C. Jones immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed; make themwhole for any loss of earnings or other benefits suf-fered as a result of the discrimination against them,in the manner set forth in the remedy section of thedecision; and make Lamar Evans whole for anylossof earnings or other benefits suffered as aresult of the discrimination against him from March9, 1987, until June 18, 1987, when he voluntarilyresigned, in the manner set forth in the remedy sec-tion of the decision."2. Substitute the following for paragraph 2(b).(b) "Remove from its files any reference to theunlawful refusals to reinstate Lamar Evans, JosephGrant Sr., Freddie C. Hightower, and Lee C.Jones, and notify the employees in writing that thishas been done and that the refusals will not be usedagainst them in any way."must take Evans' resignation at its face value as a voluntary resignationthat the unrefuted testimony shows it to be On that basis, we deny himreinstatement and backpay beyond June 18, 1987, the date of his resigna-tion10Member Johansen is of the view that employee Evans' resignation,in the particular circumstances herein present, does not reveal a volun-tary relinquishment of his right to be reinstated and made whole for lossof wages suffered as a result of the Respondent's discrimination againsthim Inthis connection, Member Johansen finds the cases relied on by hiscolleagues to be factually distinguishable in that they do not involve em-ployees who were deprived of their employment because of the respond-ents' unlawful conduct To the contrary, seeBig Sky Sheet Metal Co,supra, and CK Smith &Co, supra Here, similar to those cases, employ-ee Evans' resignation occurred subsequent to the Respondent's unlawfulrefusal to reinstate himMoreover, as found by the judge, there is no evi-dence that Evans would have needed to resign to get his pension withoutthe Respondent's unlawful conduct Under these circumstances, unlike hiscolleagues,Member Johansen finds that the Respondent has not carriedits burden of showingEvans' resignationwas not the result of its unlaw-ful action CompareAbilities & Goodwill,241 NLRB 27 (1979)The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discriminate against you or coerceyou in the exercise of your Section 7 rights, includ-ing the right to strike, by refusing to allow any ofyou on medical leave when a strike begins theright to return to work when released by yourdoctor.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the-exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Joseph Grant Sr., Freddie C.Hightower, and Lee C. Jones immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or anyother rights or privileges previously enjoyed, andwe will make them, in addition to Lamar Evans,whole for any loss of earnings or other benefits suf-fered as a result of the discrimination against them,less any net interim earnings, plus interest.WE WILL notify these employees that we haveremoved from our files any reference to our refusalto reinstate these employees and that our refusal toreinstate them will not be used against them in anyway.THE GROCERS SUPPLY COMPANY, INC.Tamara J. Gant, Esq.,for the General Counsel.Christopher E.Howe, Esq.andRobert S. Bambace, Esq.(Fulbright & Jaworski),of Houston, Texas, for the Re-spondent.Eric H. Nelson, Esq. (Nelson, Locke & Fowler),of Hous-ton, Texas, for the Charging Party. GROCERS SUPPLY CO.441DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge.While four employees were on medical leave, their rec-ognized bargaining unit at The Grocers Supply Compa-ny (Grocers) began an economic strike. Grocers hiredpermanent replacements for the strikers. After the strikeended, Grocers and the Union agreed on a striker recallprocedure which included the four among the strikers ona preferential recall list.When the four were released bytheir doctors to return to work (one during the strikeand three after the strike), Grocers declined to reinstatethem before the sequence of their recall as specified onthe preferential recall list. Respondent Grocers contendsthe four had no greater rights than the strikers TheGeneral Counsel argues that the four had a right to im-mediate reinstatement when they sought to return towork on their release from medical leave. Agreeing withthe Government, I order Grocers to offer the four imme-diate reinstatement and to make them whole, with inter-est.Ipresided at the hearing of this case in Houston,Texas, on 9-10 February 1988 pursuant to the 23 Decem-ber 1987 order consolidating cases issued by the GeneralCounsel of the National Labor Relations Board throughthe Regional Director for Region 23 of the Board.' Theorder consolidated four separate complaints. The firstcomplaint, dated 20 October, is based on a charge filed27 August in Case 23-CA-10781 by Lamar Evans, an in-dividual (Evans). The remaining three complaints, issued20October and 9 and 23 December, are based oncharges filed by Teamsters, General Drivers, Warehouse-men and Helpers Local Union No. 968, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO(Union).'The charges were filed against The GrocersSupply Company, Inc. (Respondent, Grocers, or Compa-ny).3Respondent's name appears as corrected at thehearing (2:269).4Considered as a group, the four complaints allege thatthe Respondent violated Section 8(a)(3) and (1) of theAct by refusing to allowfouremployees to return towork from medical leave (for sickness or workers com-pensation injury).The four employees, and the datesthey went on medical leave in 1986, the dates of Re-spondent's refusals in 1987 are:Lamar Evans10/4-3/9Joseph Grant Sr.12/15-5/15Freddie C. Hightower 11/30-11/9'All dates are for 1987 unless otherwise indicated2On 1 November 1987 the TeamstersInternationalUnion was readmit-ted to the AFL-CIOEmerson Electric Co,287 NLRB 1065 (1988)9 The second complaint is based on the Union's charge filed 9 Septem-ber and docketed as Case 23-CA-10792 (Although the complaintallegesthe charge was served on 9 September, the formal exhibits reflect that itwas not served until 10 September,) The third complaint is based on theUnion's charge filed 10 November in Case 23-CA-10828 The fourthcomplaint is based on the Union's charge filed 27 November in Case 23-CA-108424References to the two-volume transcript of testimony are by volumeand pageLee C. Jones12/17-11/11From about 21 December 1986 to 6 April 1987 certainof Respondent's employees, represented by the Union,engaged in an economic strike. During the strike Re-spondent hired permanent replacements for the strikers.The General Counsel contends Grocers could not law-fully replace Evans, Grant, Hightower, or Jones becauseeach was on medical leave and disabled during the rele-vant time. Not disputing the four were ostensibly onmedical leave during the relevant time, Respondentargues the four demonstrated they were not disabled be-cause they picketed or otherwise evidenced by theirpresence at or near the picket line that they had joinedthe strike. Respondent placed the four on a preferentialhiring list.The General Counsel contends the four al-leged discriminatees never appeared at or near the pick-eting and that Grocers, by failing to show the four werenot disabled, must offer the four reinstatement and paythem backpay. Respondent denies it has violated the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsels and the Re-spondent, I make the followingFINDINGS OF FACT1. JURISDICTIONA Texas corporation with an office and place of busi-nessat 3131 East Holcombe in Houston, Texas, Re-spondent distributes groceries and relateditemsatwhole-sale.Duringthe past 12 months Grocers purchased andreceived at its Houston facility products, goods, and ma-terialsvalued in excess of $50,000 directly from pointslocated outside Texas. Grocers admits, and I find, that itisanemployer within the meaning of Section 2(2), (6),and (7) of the Act.II.LABOR ORGANIZATION INVOLVEDGrocers admits, and I find, that Teamsters, GeneralDrivers,Warehousemen and Helpers Local Union No.968, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO (Union) is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFor many years Grocers and the Union have had acollective-bargaining relationship. The most recent col-lective-bargaining agreement (CBA) was effective, by itsterms, from 7 April 1985 through 4 October 1986 (G.C.Exh. 10 at 40). The recognized bargaining unit includestruckdriversand certain other classifications fallingunder, apparently, three main departments: transporta-tion,maintenance, and warehouse. There are about 525to 650 employees in the bargaining unit (1:92, 187).5The General Counsel attached a proposed order to her brief 442DECISIONSOF THE NATIONALLABOR RELATIONS BOARDFollowing 'expiration of the 1985-1986 CBA, certainemployees of Grocers commenced an economic strikewhich lasted from 21 December 1986 to 6 April 1987.Ed Fox, Respondent's director of operations, testified thestrike initially shut Respondent down because practicallythe entire bargaining unit struck (2:275). Fox also testi-fied that Respondent hired replacements for the strikersand that by the third week of the strike the Companyhad hired a full complement of replacement employees.Around 20 January Respondent began converting the re-placements to the status of permanent employees (2:277).On 6 April the Union, on behalf of the striking em-ployees,made an unconditional offer to return to work.Grocers and the Union agreed to a recall procedurewhereby all replaced employees would be placed on apreferential hiring list (1:99, 181-182; 2:278-279). As di-rector of operations Fox testified, the parties agreed therecall listwas arranged by department with employeesnamed to the list in an order based on several factors, in-cluding dollar value of accidents, attendance, seniority,and disciplinary actions (2:278-279).The recall list,whichis inevidence (R. Exh. 3), includes the names ofthe four alleged discriminatees. Jones, Hightower, andGrant are listed with the drivers. Evans, who worked inthe warehouse department, is listed under the classifica-tionof grocery selectors.Respondent contends theUnion waived the right any of the four had to immediatereinstatement by specifically including them in the recallprocedure on the same basis as the strikers (Br. at 21).Respondent also pleaded waiver in its answers to thecomplaints, although it did so only generallyAmong the 121 drivers named in sequential order onthe recall list, Lee C. James is No. 78, Freddie C. High-tower is No. 113, and Joseph Grant Sr. is No. 115.Under the grocery selector classification, Lamar Evans isNo. 61 for recall As of the hearing only 18 to 25 em-ployees had been recalled to work from the recall list(1:99, Chadwick). Thus, reinstatement from the recall listwill be a slow process.B. The EvidenceFreddie C Hightowerinjured his right ankle on 30 No-vember 1986 when he accidentally dropped the tailgateof a trailer on it Surgery on the ankle, with hospitaliza-tion, followed. The wound was difficult to treat, andHightower eventually underwent plastic surgery. High-tower had to use crutches until late April 1987 and,thereafter, a cane until about August (1:47, 60). Eventu-ally his doctor, on 5 November, released Hightower asable to return to work on 9 November 1987 (1:46; G.C.Exh. 2 at 7, 10).As transportationmanager,L.W. Boyd supervises Re-spondent's drivers (2:217, 263). According to Boyd, be-ginning about 21 December, and almost daily for thenext 3 weeks, he observed Hightower picketing. Notonly was Hightower carrying a picket sign, but he usedno cane or other assistance, and he walked with a normalstride until he went into a "striker shuffle" when a vehi-cle approached (2:235, 257, 260). Denying this, High-tower insists he never appeared at or even near thepicket line during the strike (1:58, 77).The health clinic Hightower initially visited attemptedonly minor treatment of Hightower's injury. On 17 De-cember 1986 the clinic referred Hightower to Dr. Longwho cared for Hightower until referring him to the plas-tic surgeon, Dr. Elizabeth Spankus, on 12 January 1987.Dr Long admitted Hightower to a hospital for 3 daysduring which time he operated on Hightower's ankle.For the next 2 to 3 weeks, Hightower visted Dr. Long'sofficewhere Dr. Long performed minor outpatient sur-gery in a futile attempt to close the wound. During thistime Hightower could not put any weight on his rightankle and swollen right foot (1:42, 46). Dr. Spankus per-formed surgery on 28 January and did a skin graft whichproved unsuccessful (G.C. Exh. 2 at 9). Further treat-ment was necessary before, as earlier noted, Dr. Spankusreleased Hightower many months later.The record does not contain the specific date Dr.Long hospitalized Hightower. (Photocopies of severalmedical records in evidence are largely illegible.) Appar-ently the 3-day hospitalization ended about the time thestrikebegan. In contrast to TransportationManagerBoyd, Hightower testified with a persuasive demeanor,and I credit him. Thus, I find that during the first 2 to 3weeks of the strike Hightower was unable to put weighton his right ankle and, in fact, underwent several outpa-tient operations by Dr. Long. I find that Hightower atno time picketed during the strike or even appeared at ornear the picket line.On 5 November Hightower furnished to Clarence L.Chadwick, Respondent's director of human resources, hisrelease for return to work on Monday, 9 November. Al-though Chadwick testified Hightower was not returnedtowork because he had been permanently replacedduring the strike and there was no vacancy (1:95-96), itisclear from the credited testimony of Hightower thatRespondent's refusal was based on its assertion High-tower had been seen picketing Chadwick, as Hightowertestified, toldHightower on 5 November that he couldnot put Hightower to work because Hightower had beenseen picketing (1:50).The cases of the other two drivers,Joseph Grant Sr.andLee Jones,are similar in nature to Hightower's. Bothreceived on-the-job injuries. On their release to return towork, Respondent declined to return them to work be-cause it had no openings for them because each had beenpermanently replaced during the strike (1:97-98, Chad-wick).Grantinjured his left knee on 15 December 1986. Di-agnostic arthroscopic surgery was performed on 22 De-cember (G.C. Exh. 2 at 29). For several weeks, untilMarch, Grant needed the assistance of crutches to walk.He received physical therapy for 2 weeks at a local hos-pital inMay. Before his release on 15 May to return towork, Grant could not have performed his normal jobduties (1:108-110, 135-136; G.C. Exh. 2 at 27).Ed Fox, Respondent's director of operations, testifiedhe observed Grant on two occasions in late December1986 walking the picket line and, Fox testified, Grantwas not using a crutch or even limping (2:281-289). De-nying this, Grant testified he did not return to Grocersuntil his medical release in May (1:116-117, 122). 1 credit GROCERS SUPPLY CO443Grant who testified with a persuasive demeanor in con-trast to Fox.Lee C. Jonesinjured his back on 17 December 1986when he fell from one of Respondent's trucks to the con-crete (1:142-143). Jones received treatment and painmedication until he was hospitalized on 27 February andplaced in traction until his discharge from the hospital on10March. Jones declined a doctor's recommendationthat he have back surgery. The doctor released Jones on11November to return to work.When Jones spoke with Chadwick on I1 November,Chadwick told Jones that, under normal circumstanceshe could return to work, but because he had been seenon the picket line, Jones would have to wait in line withthe rest of the strikers. Jones denied theallegation, andChadwick did not alter his position. Jones left (1:152).According to Transportation Manager Boyd, on sever-aloccasions he saw Jones on the picket line into thethirdweek of the strike, that Jones had no difficulty inwalking, and that on 22 December Jones called him anobscenity as Boyd crossed the picket line. Jones deniesthis, testifying that he never went to the picket line orspoke with anyone there during the strike (1:152-154,156-157). I credit Jones who testified with a convincingdemeanor,in contrast to Boyd.Lamar Evans.On 4 October 1986 Lamar Evans begana period of disability as a result of a severe gastric ulcer.As described by Dr. Chok K Lee, Evans' physician, theulcer necessitated the removal of at least 50 percent ofEvans' stomach. This required a 3-week hospital stayplus an extended recuperative period. Although Evansdid not appear as a witness, Dr. Lee credibly testifiedEvans was disabled from being able to perform theduties of his job from 4 October 1986 to 21 February1987 (1:29).On 20 February, a Friday, Dr. Lee issued Evans a re-lease to return to work for the following day (G.C. Exh.3)Therelease form reflects that Respondent'snurse,Rose Joubert, initialed the form as received on 20 Febru-ary with her "O.K." (1:81).According to Chadwick, Evans telephoned him about26 February and asked if he could return to work. Chad-wick asked what date Evans had been released to returntowork and Evans replied he had been released for 21February. Chadwick asked where Evans had been sincethen and Evans, according to Chadwick, replied that hehad been trying to decide. Chadwick told Evans to senda written request (1:83).By undated letter, apparently postmarked 2 March,Evans wrote Chadwick requesting to return to work(G.C.Exh. 4) Responding by letter dated 9 March,Chadwick told Evans "you have been permanently re-placed." (G.C Exh. 5.)Chadwick testified Respondent's practice is for theemployee to bring the release to him after the nurse hasinitialedher "O.K." on it.According to Chadwick, theemployee is to bring in the release onthe dayit is re-ceived and report for work on the reporting date speci-fied on the release.When asked the source of that rule,Chadwick testified that such a rule has been posted onthe bulletin board in the past and has been in existencefor some 10 years. Under the rule, Chadwick testified, anemployee could be terminated for failing to abide by therule.Chadwick testified he could not recall ever termi-natinganyone for failing to follow the rule.The rules, which are in evidence, date from the mid-1970s and do not contain the policy described by Chad-wick (G.C. Exhs. 8 and 9). Chadwick testified the rulewas revised around February-March 1987 (1:87). It is un-clearwhether Chadwick meant the rule in question orwhether an overall revisionissued in1987. In eitherevent,no revision was offered in evidence.Article 35 of the expired CBA suggests that a releasewas not mandatory. Thus, section 35.6 reads (G.C. Exh.10 at 35):The Employer may require an employee to submit arelease from a doctor if the Employer is in goodfaith doubt as to an employee's illness. However,the Company will pay the cost of such visit to thedoctor.John C. Daigle, a business representative for Team-stersLocal 968, credibly testified that no rule, such asdescribed by Chadwick, had ever been agreed to by theUnion (1:179, 186). In this connection I note that para-graph8 of theEvans complaint alleges, and Respond-ent's answer admits, that Evans commenced his sickleavewith the Company's approval and authorization.Human Resource Director Chadwick testified with anunpersuasive demeanor and I do not credit him. Thus, Ifind there was no mandatory reporting rule or practiceas he described.Chadwick testified there were two or threereasonswhy he did not reinstate Evans. First, his asserted un-timeliness in reporting.Second,his indecision on wheth-er he intended to return. (These appear to be two aspectsof the same reason, untimeliness.) Third, he had been re-placed (1:92).Respondent makes no contention Evanspicketed or otherwise participated in the strike. Discred-itingChadwick as I do regarding the untimelinessground, I find that the sole reason Respondent failed toreturnEvans to work is the single reason Chadwickgave in his letter of 9 March, "you have been perma-nently replaced." In this connection the testimony of Di-rector of Operations Fox is relevant. On cross-examina-tion by the General Counsel, Fox testified that before thestrike, to his knowledge, Respondent had no practice ofhiring permanent replacements for employees on medicalleave (2:292)On 18 June Evans went to Grocers and, as Employ-ment Secretary Ida Evans (no relation) testified, resignedin order to obtain his pension money (2:212-216; R. Exh.4)The General Counsel contends that Evans' termina-tion is a constructive discharge.Grocers classifies it as avoluntary resignation ending any further claims thereaf-ter.C. Discussion1.Grant, Hightower, and JonesJoseph Grant Sr. was denied reinstatement on 15 May,Freddie C. Hightower on 5 November, and Lee C. Joneson 11 November 1987. Respondent denied them rein- 444DECISIONSOF THE NATIONALLABOR RELATIONS BOARDstatement because there were no openings, for they hadbeen permanently replaced in January.Analogizing the instant situation to the rule prevailingin cases involving the denial of accrued benefits to em-ployees on medical leave when a strike begins,6 the Gen-eralCounsel argues Respondent could not treat Grant,Hightower, and Jones as strikers and was obligated to re-instate them as formerly disabled employees released toreturn to work (Br. at 10-12).'Respondent contends that hiring permanent replace-ments for absent employees, regardless of their status,does not violate the Act because no protected activity isinvolved (Br. at 13), and that the General Counsel seeksto establish for employees on medical leave recall rightssuperior to the recall rights of unreinstated strikers (Br.at 19).Agreeing with the General Counsel, I find that theGeneral Counsel carried her prima facie burden by prov-ing at least some adverse effect on employees' rights bythe denial of reinstatement to employees Grant, High-tower, and Jones when they were relased by their doc-tors to return to work. The denial of reinstatement wasapparently based on Respondent's treating them as strik-ers.UnderTexaco,the burden then shifted to Respond-ent to come forward with proof of a legitimate and sub-stantial business justification of its action.Respondent contends it met its burden with severalreasons. First, it points to the lack of openings because ofthe replacements. That ground merely begs the question.Respondent also argueswaiver.As earlier mentioned,Respondent contends the Union waived the right any ofthe four had to immediate reinstatement by includingthem in the recall procedure along with the strikers. TheGeneral Counsel does not address the waiver defense inher brief, but at the hearing she objected to the rel-evance of testimony about the recall procedure and to in-troduction of the preferential recall list on the basis thefour alleged discriminatees were not strikers but formerlydisabled employees denied their right to return to workon release by their doctors (1:182-183; 2:279). The evi-dence on the negotiation of the recall procedureis limit-ed. The brief evidence on this point falls short of estab-lishing the explicitness required' before it may be foundthat a bargaining representative has waived employees'reinstatement rights.When the General Counsel objectedto the evidence, Respondent did not pursue the matter,content to rely on the brief evidence elicited. I find thematterwas not fully litigated and that Respondent'swaiver defense is without merit. Accordingly, I shallorder Respondent to offer reinstatement to Grant, High-tower, and Jones and to make them whole, with interest.2.Lamar EvansEvans' case involves two questions. First, Respondentcontends his allegation is barred by Section 10(b) of theAct.8 Evans filed his charge on 27 August. Respondente See, for example,Texaco,285 NLRB 241 (1987)"Waiver will not be inferred, but must be explicit " Texaco, id at 246s The General Counsel does not address this defense in her briefargues the limitation period should begin on 20 or 23February or, at the latest, 26 February (Br. at 24-25).This defense is without merit, for Chadwick's final refus-alwas not expressed until his letter of 9 March. Even ifthe issue date rather than the receipt date of the letter isused, it is clear that 9 March is a date within the 6-month period of limitations.The second question is whether Evans' resignation on18 June was a resignation in fact (as Respondent con-tends) or a constructive discharge (as argued by theGeneral Counsel). I agree with the General Counsel. Re-spondent should have reinstated Evansin lateFebruary,or no later than 9 March. Had Respondent so reinstatedEvans, there is no evidence to suggest Evans would haveneeded to resign to withdraw his pension contributions.The situation is not free from doubt. Any doubt, howev-er,was created by Respondent's wrongful conduct. Asthe wrongdoer, Respondent bears the risk any doubt en-tails. I shall order Respondent to offer reinstatement toLamar Evans and to make him whole, with interest,from 9 March 1987.CONCLUSIONS OF LAW1.The Grocers Supply Company, Inc. is an employerwithin themeaningof Section 2(2), (6), and (7) of theAct.2.Teamsters,GeneralDrivers,Warehousemen andHelpers Local Union No. 968, affiliated with Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By refusing to reinstate the following employees onthe dates shown after their application on their releaseforwork from medical leave, Respondent violated Sec-tion 8(a)(3) and (1) of the Act:Lamar Evans3/19/87Joseph Grant Sr.5/15/87Freddie C. Hightower 11/9/87Lee C. Jones11/11/874.By unlawfully causing Lamar Evans to resign on 18June 1987, Respondent constructively discharged him inviolation of Section 8(a)(3) and (1) of the Act.5.The unfair labor practices found affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act. Respond-ent must:1.Offer Lamar Evans, Joseph Grant Sr., Freddie C.Hightower, and Lee C. Jones immediate and full rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or any other rights or privilegespreviously enjoyed, and make them whole, with interest,for any loss of earnings or other benefits they may havesuffered as a result of the discrimination against them.Backpay shall be calculated in the manner established in GROCERS SUPPLY COF.W. Woolworth Co.,90 NLRB 289 (1950),with interestcomputed as described inNew Horizons for the Retard-ed.92.Remove from its files any reference to the construc-tive discharge of Lamar Evans,and to the unlawful re-fusal to reinstate Evans, Joseph Grant Sr., Freddie C.Hightower,and Lee C. Jones and notify the employeesinwriting that this has been done and that the refusalsand the constructive discharge will not be used againstthem in any way.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edioORDERThe Respondent,The Grocers Supply Company, Inc.,Houston,Texas, its officers,agents, successors,and as-signs, shall1.Cease and desist from(a)Discriminating against and coercing employees inthe exercise of their right to engage in or refrain fromengaging in union and other protected concerted activi-ties, including the right to strike, by refusing to allowemployees,on medical leave when a strike begins, theright to return to work when released by their doctors.(b) In any like or related manner interfering with, re-straining,or coercing emloyees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act.(a)Offer Lamar Evans, Joseph Grant Sr., Freddie C.Hightower,and Lee C. Jones immediate and full rein-statement to their former jobs or,if those jobs no longer9 283 NLRB 1173 (1987)10 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses445exist,to substantially equivalent positions,without preju-dice to their seniority or any other rights or privilegespreviously enjoyed,and make them whole for any loss ofearnings or other benefits suffered as a result of the dis-crimination against them,in the manner set forth in theremedy section of the decision.(b)Remove from its files any reference to the con-structive discharge of Lamar Evans,and to the unlawfulrefusal to reinstate Evans, Joseph Grant Sr., Freddie C.Hightower, -and Lee C. Jones and notify the employeesinwriting that this has been done and that the refusalsand the constructive discharge will not be used againstthem in any way.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Houston, Texas facility copies of the at-tached noticemarked "Appendix."" i Copies of saidnotice, on forms provided by the Acting Regional Direc-tor for Region 23, after being duly signed by its repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter,in conspicuous places, includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by it to ensurethat said notices are not altered,defaced,or covered byany other material.(e)Notify the Acting Regional Director in writingwithin 20 days from the date of this Order what stepsthe Respondent has taken to comply.II If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "